Citation Nr: 1125280	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-24 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from July 1977 to July 1981.  

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied service connection for right and left knee disorders.

The Board remanded the case in January and November 2008 for development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The duty to assist includes obtaining a medical opinion on the matter.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  According to 38 U.S.C.A. § 5103A, the Secretary must make reasonable efforts to assist in developing the claim and in accordance with 38 C.F.R. § 19.9, VA must seek clarification where the evidence is unclear.  This includes clarification from private examiners, if relevant and probative.  Savage v. Shinseki, 24 Vet. App. 124 (2010).  

In March 2007, R. W., D.O., who practiced in Dunedin, Florida, provided a favorable opinion that associates patella-femoral syndrome of both knees to documented knee injuries during active service.  However, this opinion was not supported by an adequate rationale, which he should be given the opportunity to provide.  

Dr. W., in his March 2007 letter, did not mention having treated the Veteran in November 1983 for a twisting injury nor did he mention a private medical report dated in December 1997 that notes acute synovitis due to a recent on-the-job twisting injury, for which the Veteran sought Workman's Compensation.  The persuasive value of the favorable March 2007 opinion would be enhanced if he could address these two post-service injuries and then address whether it is at least as likely as not (50 percent or greater possibility) that the in-service knee injuries are the cause of the current patella-femoral syndrome, as opposed to the post-service injuries.  He must also provide a well-supported rationale for all opinions offered.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should contact Dr. W., the author of the favorable March 2007 opinion letter.  The AMC or RO should provide a copy of this remand to the physician and ask that the physician note that he treated a November 1983 twisting knee injury and note that there is a December 1997 report of acute synovitis due to a recent on-the-job twisting injury.  He should then address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's in-service knee injuries are the cause of the current patella-femoral syndrome, as opposed to the post-service injuries.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.

2.  After the development requested above has been completed to the extent possible, the AMC or RO should re-adjudicate the claim for service connection for residuals of right and left knee injuries.  If the benefits sought remain denied, the Veteran and his representative (if one is appointed) should be furnished a supplemental statement of the case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


